UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-2184


DONALD M. BOYSAW,

                   Plaintiff - Appellant,

             v.

MICHAEL FRIEDMAN; HOWARD R. UDELL; PAUL GOLDENHEIM,

                   Defendants – Appellees,

             and

PURDUE PHARMA,

                   Defendant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James P. Jones, Chief
District Judge. (1:07-cv-00079-jpj-pms)


Submitted:    March 26, 2009                  Decided:   April 6, 2009


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald M. Boysaw, Appellant Pro Se. Cameron Scott Bell, William
W. Eskridge, PENN, STUART & ESKRIDGE, Abingdon, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald M. Boysaw appeals the district court’s order

granting    Defendants’      motion   for    summary      judgment.        We    have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                      Boysaw

v.   Friedman,   No.   1:07-cv-00079-jpj-pms           (W.D.     Va.     Sept.   30,

2008).     We dispense with oral argument because the facts and

legal    contentions   are    adequately      presented     in    the     materials

before   the   court   and    argument      would   not    aid   the    decisional

process.

                                                                           AFFIRMED




                                       2